MEEK, District Judge.
The plaintiff, C. R. Staley, filed his bill of complaint against George C. Hopkins and B. F. Crews, seeking to have the defendants restrained and enjoined from selling his homestead, which is occupied by himself and family in Vernon, Wilbarger county, Tex. Upon reading the plaintiff's bill, I granted a restraining order directing the defendants, George ■C. Hopkins and B. F. Crews, not to sell plaintiff’s homestead, as it had been advertised for sale, but instead to appear before the court, and show cause why the temporary injunction and the permanent injunction prayed for should not be granted.
Mr. George C. Hopkins, collector of internal revenue, and B. F. Crews, his assistant, have appeared and filed their answer to the bill of plaintiff, and asking that such bill be dismissed. The plaintiff and the defendants have appeared, and their .counsel have made arguments in support of their respective contentions. *
. After duly considering their arguments in connection with the briefs submitted by them, I have decided that, because the sale of this homestead is for the purpose of paying an income tax levied against Mrs. Staley, wife of the plaintiff, and- because of the provisions of- section 3224 of the Revised Statutes of the .United States (Comp. *977St. § 5947), which is as follows,: “No suit for the purpose of restraining the assessment or collection of any tax shall be maintained in any court,” and in view of the rulings of the United States Supreme Court upon this section of the Revised Statutes, I have decided that plaintiff has not the right to maintain this bill and is not entitled to the relief prayed for therein.
Therefore this hill is dismissed, and the costs of this proceeding shall be taxed against him.